Exhibit 10.49                                            

AMENDMENT TO NOTE PURCHASE AGREEMENT




THIS Amendment to Note Purchase Agreement, dated as of November 10, 2014 (this
“Amendment”), is being executed by and between Apple Ridge Funding LLC, a
Delaware limited liability company (the “Issuer”), Cartus Corporation, a
Delaware corporation (“Cartus”), Realogy Group LLC (f/k/a Realogy Corporation),
a Delaware limited liability company (“Realogy”), the Managing Agents, Committed
Purchasers and Conduit Purchasers, and Crédit Agricole Corporate and Investment
Bank (“CA-CIB”), as Administrative Agent (the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used in this Amendment have the
meanings set forth in the Note Purchase Agreement (as defined below).


WHEREAS, the Issuer, Cartus, as Servicer, the financial institutions and
commercial paper conduits party thereto and the Administrative Agent are parties
to the certain Note Purchase Agreement, dated as of December 14, 2011 (as
previously amended, the “Note Purchase Agreement”); and


WHEREAS, subject to the terms and conditions contained herein, the parties
hereto have agreed to amend the Note Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.
Amendment. Effective as of the date hereof, Section 2.11 of the Note Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

Section 2.11. Extension of Term. The Issuer may, at any time during the period
which is no more than seventy-five (75) days and no less than sixty (60) days
immediately preceding the Commitment Termination Date (as such Commitment
Termination Date may have previously been extended pursuant to this Section
2.11), request that the then applicable Commitment Termination Date (the
“Existing Termination Date”) be extended for an additional period of 364 days.
Any such request shall be in writing and delivered to each Managing Agent, and
shall be subject to the following conditions: (a) at no time will any Committed
Purchaser’s Commitment have a remaining term of more than 364 days and, if any
such request would result in any Committed Purchaser’s Commitment having a
remaining term of more than 364 days, such request shall be deemed to have been
made for such number of days so that, after giving effect to such extension on
the date requested, such remaining term will not exceed 364 days, and (b) none
of the Committed Purchasers shall have any obligation to extend the Commitment
Termination Date at any time. Each Managing Agent will (on behalf of the related
Committed Purchasers) respond to any such request by providing a response to the
Issuer, the Servicer and each other Managing Agent not later than thirty (30)
days prior to the Existing Termination Date, provided, that a failure by any
Managing Agent to respond on or before the thirtieth day prior to the Existing
Termination Date shall be deemed to be a rejection of the requested extension.
2.
Conditions Precedent. This Amendment shall be effective upon (a) the
Administrative Agent’s receipt of counterparts to this Amendment and (b) the
Issuer’s payment and/or reimbursement, to the extent invoiced, of the
Administrative Agent’s, each Managing Agent’s and each Purchaser’s reasonable
costs and expenses incurred in connection with this Amendment.



3.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW




--------------------------------------------------------------------------------



YORK, INCLUDING §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


4.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.



5.
References to and Effect on the Note Purchase Agreement. On and after the date
hereof: (i) all references in the Note Purchase Agreement to “this Agreement,”
“hereof,” “herein” or words of similar effect referring to the Note Purchase
Agreement shall be deemed to be references to the Note Purchase Agreement as
amended by this Amendment; (ii) each reference in any of the Transaction
Documents to the Note Purchase Agreement shall mean and be a reference to the
Note Purchase Agreement as amended by this Amendment; and (iii) each reference
in any Transaction Document among the parties hereto to any of the terms or
provisions of the Note Purchase Agreement which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment.



6.
Reaffirmation of Performance Guaranty. Effective as of the date hereof, Realogy,
in its capacity as the Performance Guarantor under the Performance Guaranty,
hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.



7.
No Waiver. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Note Purchase Agreement other
than as set forth herein, the Note Purchase Agreement, as modified hereby,
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION




By: /s/ Eric J. Barnes
Name: Eric J. Barnes
Title: SVP and CFO






APPLE RIDGE FUNDING LLC




By: /s/ Eric J. Barnes
Name: Eric J. Barnes
Title: SVP and CFO




REALOGY GROUP LLC




By: /s/ Anthony E. Hull
Name: Anthony E. Hull
Title: EVP, CFO and Treasurer

Signature Page to Amendment to Note Purchase Agreement





--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, a
Managing Agent and a Committed Purchaser




By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director




By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director




ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser




By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director




By: /s/ Kostantina Kourmpetis
Name: Kostantina Kourmpetis
Title: Managing Director

Signature Page to Amendment to Note Purchase Agreement





--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as a Managing Agent and a Committed Purchaser




By: /s/ Norman Last
Name: Norman Last
Title: Managing Director




LIBERTY STREET FUNDING LLC, as a Conduit Purchaser




By: /s/ Jill A. Russo
Name: Jill A. Russo
Title: Vice President

Signature Page to Amendment to Note Purchase Agreement





--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent and a Committed
Purchaser




By: /s/ Elizabeth R. Wagner
Name: Elizabeth R. Wagner
Title: Vice President

Signature Page to Amendment to Note Purchase Agreement





--------------------------------------------------------------------------------





BARCLAYS BANK PLS, as a Managing Agent    




By: /s/ John McCarthy
Name: John McCarthy
Title: Director


SALISBURY RECEIVABLES COMPANY LLC, as a Committed Purchaser and a Conduit
Purchaser




By: /s/ Chin-Yong Choe
Name: Chin-Yong Choe
Title: Director



Signature Page to Amendment to Note Purchase Agreement



